FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                        INDEX NO. EFC-2020-1376
                Case 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page
NYSCEF DOC. NO. 199                                                      1 of 12
                                                                    RECEIVED  NYSCEF: 02/01/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF OSWEGO
         -------------------------------------- X
         CLAUDIA TENNEY,                        :

                           Petitioner,                 :
                                                             INDEX NO. EFC-2020-1376
               -against-                                     (Justice DelConte)
                                                       :
         OSWEGO COUNTY BOARD OF                              MEMORANDUM IN SUPPORT OF
                                                       :     PROPOSED ORDER TO SHOW CAUSE
         ELECTIONS, et al.,
                                                             OF RESPONDENT ANTHONY BRINDISI
                                                       :
                           Respondents.
         For an Order, etc.                     :
         -------------------------------------- X

          PERKINS COIE LLP                                 MARTIN E. CONNOR
          Marc E. Elias (admitted pro hac vice)            61 Pierrepont Street, #71
          Bruce V. Spiva (admitted pro hac vice)           Brooklyn, New York 11201
          Henry J. Brewster (NY Bar No. 5355201)           Telephone: 718-875-1010
          Shanna Reulbach (admitted pro hac vice)          Cell phone: 347-645-9146
          Alexander G. Tischenko (admitted pro hac vice)   Email: mconnorelectionlaw@gmail.com
          Alexi M. Velez (admitted pro hac vice)
          700 Thirteenth St., N.W., Suite 800              Attorneys for Respondent Brindisi
          Washington, D.C. 20005-3960
          Telephone: (202) 654-6200
          Facsimile: (202) 654-6211
          MElias@perkinscoie.com
          BSpiva@perkinscoie.com
          HBrewster@perkinscoie.com
          SReulbach@perkinscoie.com
          ATischenko@perkinscoie.com
          AVelez@perkinscoie.com




                                                   1 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                               INDEX NO. EFC-2020-1376
                Case 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page
NYSCEF DOC. NO. 199                                                      2 of 12
                                                                    RECEIVED  NYSCEF: 02/01/2021




                                                 INTRODUCTION
                   The General Election for the public office of member of Congress, 22nd District of New

         York occurred on November 3, 2020. Since then, substantial errors and irregularities in the conduct

         of the election have come to light. As these proceedings have continued, that evidence has only

         mounted. In addition to failures to follow New York’s election law, particularly by Respondent

         the Oneida County Board of Elections (“Oneida County”), (see generally NY St Cts Elec Filing

         [NYSCEF] Doc No. 110; NYSCEF Doc No. 187), there has also been mounting evidence of

         significant irregularities in the tabulation of ballots. Because the candidates are currently divided

         by a vote count of a mere 122 ballots as of this morning, these errors and irregularities threaten to

         deny the voters the election of their candidate of choice. As a result, a hand audit is warranted

         under New York law and should be immediately ordered. Specifically, and in the language of the

         statute, there is substantial evidence which “indicates that there is a likelihood of a material

         discrepancy between such manual audit tally and such voting machine or system tally, or a

         discrepancy as defined in subdivision three of section 9-208 of this chapter, which creates a

         substantial possibility that the winner of the election as reflected in the voting machine or system

         tally could change if a voter verifiable record audit of additional voting machines or systems or of

         all voting machines or systems applicable to such election were conducted.” N.Y. Elec § 16-

         113(2).

                   Accordingly, Respondent and Cross-Petitioner Representative Anthony Brindisi

         respectfully moves this Court for an Order to Show Cause as to why: (1) a hand audit should not

         be ordered pursuant to Section 16-113(2) and Article 9 of the Election Laws and (2) this Court’s

         Friday January 29, 2021 Order vacating the injunction against the County Boards and the State

         Board of Elections from certifying results in the 22nd Congressional District and ordering

         Respondent County Boards of Elections to immediately certify such results should not also be

                                                          1


                                                      2 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                             INDEX NO. EFC-2020-1376
                Case 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page
NYSCEF DOC. NO. 199                                                      3 of 12
                                                                    RECEIVED  NYSCEF: 02/01/2021




         stayed pending the outcome of such a hand audit and the resolution of appeals from Orders of the

         Court. (See NYSCEF Doc No. 187).

                                                BACKGROUND
                That discrepancies between the number of votes cast and the number of votes tabulated

         have been pervasive in the counting of ballots for this race made itself undeniably evident on

         multiple occasions during the second and third canvasses in Oneida County. At each canvas,

         affidavit or absentee ballots were opened and first counted and tabulated at the counting tables.

         (Affidavit of Lucy MacIntosh (“MacIntosh Aff.”) ¶¶ 3-7). Oneida County then transported the

         ballots from the canvassing location back to the Oneida Board of Elections Office for machine

         tabulation. (MacIntosh Aff. ¶ 8). Most evenings, the results as manually counted at the canvassing

         tables were different than those tabulated on the Oneida County tabulation machines. (MacIntosh

         Aff. ¶ 9). For example:

                    •   On December 21, 2020, the manual tabulation at the table resulted in 33 votes for

                        Petitioner   Claudia   Tenney    (“Tenney”),   49    votes   for   Cross-Petitioner

                        Representative Anthony Brindisi (“Brindisi”), and 3 “undervotes,” but the machine

                        tabulation resulted in 33 votes for Tenney, 47 votes for Brindisi, and 5

                        “undervotes.” (See MacIntosh Aff. ¶ 10; also compare Exhibits 1 & 2 (showing

                        Oneida County machine tabulations for December 21) with Exhibits 3 & 4

                        (showing Oneida County hand tabulations for December 21)).

                    •   On December 22, 2020, the manual tabulation at the table resulted in 92 votes for

                        Tenney, 125 votes for Brindisi, and 11 “undervotes,” but the machine tabulation

                        resulted in 91 votes for Tenney, 122 votes for Brindisi, and 15 “undervotes.” (See

                        MacIntosh Aff. ¶ 11; also compare Exhibit 5 (showing Oneida County machine



                                                         2


                                                     3 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                             INDEX NO. EFC-2020-1376
                Case 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page
NYSCEF DOC. NO. 199                                                      4 of 12
                                                                    RECEIVED  NYSCEF: 02/01/2021




                        tabulations for December 22) with Exhibits 7 through 9 (showing Oneida County

                        hand tabulations for December 22).

                    •   On December 28, 2020, the manual tabulation at the table resulted in 103 votes for

                        Tenney, 50 votes for Brindisi, and 7 “undervotes,” but the machine tabulation

                        resulted in 103 votes for Tenney, 49 votes for Brindisi, and 8 “undervotes.” (See

                        MacIntosh Aff. ¶ 12; also compare Exhibit 11 (showing Oneida County machine

                        tabulations for December 28) with Exhibits 12 & 13 (showing Oneida County hand

                        tabulations for December 28)).

                    •   On January 27, 2021, the manual tabulation at the table resulted in 133 votes for

                        Tenney, 40 votes for Brindisi, and 8 “undervotes,” but the machine tabulation

                        resulted in 133 votes for Tenney, 39 votes for Brindisi, and 9 “undervotes.”

                        (MacIntosh Aff. ¶ 13).

                    •   On January 28, 2021, the manual tabulation at the table resulted in 77 votes for

                        Tenney, 72 votes for Brindisi, and 7 “undervotes,” but the machine tabulation

                        resulted in 77 votes for Tenney, 71 votes for Brindisi, and 8 “undervotes.”

                        (MacIntosh Aff. ¶ 14).1

                    •   In addition, on December 22, 23, 28, and 29, and again on January 27, 28, and 29

                        of Oneida’s second and third canvasses, a total of 52 ballots were tabulated by hand




         1
           Notably, there can be no dispute between representatives for Tenney and Brindisi as to these
         discrepancies. Each day, a representative for Brindisi confirmed the hand tabulations at the tables
         with a representative for Tenney, and each day both representatives were in agreement as to the
         day’s total hand tabulations. (MacIntosh Aff. ¶ 15).



                                                         3


                                                      4 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                            INDEX NO. EFC-2020-1376
                Case 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page
NYSCEF DOC. NO. 199                                                      5 of 12
                                                                    RECEIVED  NYSCEF: 02/01/2021




                        only because they were not readable by the machines at all, and these hand counted

                        ballots were then added to the machine tabulated totals.2

                All told, there was a discrepancy of nine changed votes during the second and third

         canvasses of Oneida’s administratively rejected affidavit and absentee ballots alone. Oneida

         County counted 1,127 ballots during the course of its second and third recanvasses. The nine-vote

         change yields an error rate of 0.8%. There were 325,548 votes cast in total in the race for New

         York’s 22nd Congressional District. Applying the same error rate to 325,548 ballots, there may

         have been as many as 2,599 votes that the machines did not read. Even if the problem was with

         Oneida County tabulation machines only, of the around 100,000 ballots cast in Oneida, there may

         have been 800 votes that the Oneida County machines failed to read alone. That figure far exceeds

         the margin between the two candidates in this race, and based on this small sample size at least,

         appears to disproportionately affect Brindisi.

                Other counties also reported issues relating to their attempts to accurately tabulate total

         votes cast. Specifically, Respondent the Oswego County Board of Elections (“Oswego County”)

         encountered “voting machine issues in Constantia Districts 1 and 3 and Williamstown,” which

         required all ballots cast to be “hand counted and added to the machine totals in those election

         districts.” (NYSCEF Doc No. 104 at ¶ 7). Oswego County further averred to this Court that it last

         tested its voting machines in May 2020, and before the June 2020 Primary Election, admitting that



         2
           Specifically, on December 22, 2020, Tenney received 5 additional votes, Brindisi received 7
         additional votes, and Keith Price (“Price”) received 1 additional vote. (See Exhibit 5). On
         December 23, 2020, Tenney received 8 additional votes, Brindisi received 2 additional votes, Price
         received 1 additional vote, and there was 1 additional undervote. (See Exhibit 13). On December
         28, 2020, Price received 1 additional vote. (See Exhibit 10). On December 29, 2020, Tenney
         received 1 additional vote. (See Exhibit 14). On January 27, 2021, Tenney received 3 additional
         votes. (See Exhibit 15). On January 28, 2021, Tenney received 4 additional votes and Brindisi
         received 11 additional votes. (See Exhibit 16). On January 29, 2021, Tenney received 4 additional
         votes and Brindisi received 4 additional votes. (See Exhibit 17).
                                                          4


                                                      5 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                               INDEX NO. EFC-2020-1376
                Case 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page
NYSCEF DOC. NO. 199                                                      6 of 12
                                                                    RECEIVED  NYSCEF: 02/01/2021




         it was in violation of N.Y. Comp. Codes R. & Regs. tit. 9, § 6210.2(e), which requires testing prior

         to each general election. This testing of election equipment before each election is extremely

         important, as it serves as the only check on each tabulation machine’s accuracy by requiring that

         each tabulation machine satisfy state-mandated accuracy standards to be used.

                In addition to the table-to-machine count discrepancies of which the parties are aware, there

         have also been procedural inconsistencies that question the integrity of the process, as conducted

         by the counties. For example, on November 24, 2020, Respondent the Herkimer County Board of

         Elections (“Herkimer County”) provided its “final numbers (all ballots)” for the vote count in the

         22nd Congressional District race. (NYSCEF Doc No. 67). However, five days later, on November

         29, 2020, Brindisi learned through a talk radio host that Herkimer County’s vote totals had changed

         since that “final” tally, because of “incorrect numbers being transcribed in a few Election

         Districts.” Id. Only after hours of attempts by Brindisi and his counsel to contact Herkimer County

         for further information regarding same did counsel for Herkimer County advise that the

         “correction” result in “an additional 10 votes for Brindisi and an additional 35 votes for Tenney.”

         Id. It is still unclear why a talk radio host was advised of these developments before this Court and

         the candidates, and there has never been sufficient explanation provided by Herkimer County as

         to why this was discovered during a holiday weekend and days after the County had provided

         purported final tabulations to this Court. (see also NYSCEF Doc No. 76 & 78).

                Herkimer County’s announcement of its error then prompted a flurry of further changes in

         purported “final” tabulations from two other additional counties: Respondents the Madison County

         Board of Elections (“Madison County”) and Oswego County. (see NYSCEF Doc No. 80; see also

         Exhibit 18 (Madison County Commissioner explaining to Brindisi’s Campaign Manager on

         November 25, 2020, that, “Yesterday we were finally able to work through some discrepancies.



                                                          5


                                                      6 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                               INDEX NO. EFC-2020-1376
                Case 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page
NYSCEF DOC. NO. 199                                                      7 of 12
                                                                    RECEIVED  NYSCEF: 02/01/2021




         Once we get all the ballot counts in, we figure out the blanks & voids to get the totals to match the

         voter totals. In that process we noticed 2 districts had too many blanks on the presidential line to

         make sense. The error was in the absentee count. So we went back through the absentees &

         recounted those districts.”); NYSCEF Doc No. 72 (Oswego County)).

                Around that same time, Respondent the Chenango County Board of Elections (“Chenango

         County”) reported for the first time that it somehow “found 55 early voting ballots that were not

         previously canvassed,” which were “apparently mislaid” and therefore “never counted.” (see

         NYSCEF Doc No. 82). Accordingly, the purported final tabulations as provided by Chenango

         County to this Court on November 24, 2020 were also incorrect.

                As mounting errors by the Respondent County Boards of Elections increasingly came to

         light as a result of proceedings in this matter, Brindisi, by and through counsel, requested and

         obtained audit reports from the Boards. The audit reports provided by Oneida County explicitly

         noted that the audit results revealed “unexplained discrepancies” but failed to provide any

         explanation, in the report or otherwise, what caused those discrepancies or if they were ever

         resolved. See Exhibit 19.

                                                   ARGUMENT

         A.     Brindisi is Entitled to A Manual Audit Under Section 16-113 and Article 9 of the
                Election Laws.

                Under New York law, a court may order a manual audit of an election upon consideration

         of evidence that “indicates that there is a likelihood of a material discrepancy between such manual

         audit tally and such voting machine or system tally” to an extent that “creates a substantial

         possibility” that the outcome of the election would change as a result of the audit. Elec. Law § 16-

         113(2). For decades, this State’s courts have reviewed requests for manual audits liberally,

         affording candidates opportunities to present evidence supporting the petition, particularly in close

                                                          6


                                                      7 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                                INDEX NO. EFC-2020-1376
                Case 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page
NYSCEF DOC. NO. 199                                                      8 of 12
                                                                    RECEIVED  NYSCEF: 02/01/2021




         contests. (See Slisz v. Beyer, 937 N.Y.S.2d 800, 802 (2012) (reversing dismissal of audit where

         petitioner had not been given opportunity to present evidence of discrepancies in race with a one-

         vote margin)).

                The right to request a manual audit under Section 16-113 (as Brindisi does here) is not the

         same as right to request a full hand recount of all ballots. And the proper scope of a manual audit

         necessarily varies under the circumstances.3 However, “[i]f the audit officials are unable to

         reconcile the manual count with the electronic vote tabulation on a voting machine or system, then

         the Board of Elections shall conduct such further investigation of the discrepancies as may be

         necessary for the purpose of determining whether or not to certify the election results, expand the

         audit, or prohibit that voting machine or system’s use in such jurisdiction.” N.Y. Comp. Codes R.

         & Regs., tit. 9, § 6210.18(i) (emphasis added). Here, the pervasiveness of issues, not only with the

         tabulation and counting of ballots, but also with the conduct of the election more generally,

         necessitates the type of full and further investigation and reconciliation of discrepancies authorized

         by N.Y. Comp. Codes R. & Regs., tit. 9, § 6210.18, before county results are certified.

                The margin in this case has been a moving target for nearly three months, but even now,

         with the margin as large as it has ever been, it is still infinitesimally small. Over 325,000 ballots




         3
           As N.Y. Comp. Codes R. & Regs., tit. 9, § 6210.18(h) makes clear, the scope of a manual audit
         properly depends on factors such as: “(1) whether the discrepancies were exclusively or
         predominantly found on one type of voting machine or system; (2) the size of the discrepancies;
         (3) the number of discrepancies; (4) the percentage of machines or systems with discrepancies; (5)
         the number and distribution of unusable voter-verified paper audit trail records as described in
         subdivision (j) of this section; (6) the number of cancellations recorded on the voter-verified paper
         audit trail records reported pursuant to paragraph (c)(1) of this section; and (7) whether, when
         projected to a full audit, the discrepancies detected (no matter how small) might alter the outcome
         of the contest, question or proposal result,” Boards “retain the authority to order manual counts of
         those records in whole or in part under such other and additional circumstances as they deem
         warranted.”


                                                           7


                                                       8 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                               INDEX NO. EFC-2020-1376
                Case 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page
NYSCEF DOC. NO. 199                                                      9 of 12
                                                                    RECEIVED  NYSCEF: 02/01/2021




         were cast and counted in this race, and with a current margin of around 122 votes (a number that

         is subject to change yet again today, as the final canvassing of ballots ordered cast and canvassed

         by this Court’s January 29th Order proceeds in the courtroom), the vote margin between the

         leading candidates is less than 0.04%. Notably, if this election were to have taken place this year,

         this vote differential would put this race well within the automatic recount margin set forth in the

         newly enacted Election Law § 9-208(4) (2020), which will act to trigger a full recount whenever

         the results of an election are within a 0.5% margin. In fact, under Section 9-208(4), a full recount

         would have been triggered in this race if the candidates were separated by as many as 1,625 votes

         (out of over 350,000 cast), obviously a much more significant margin than the 122 that presently

         separates the candidates here.

                Brindisi acknowledges that Section 9-208(4) did not yet apply to this election, but the fact

         that the vote differential would have put this race so comfortably within the margin to trigger a

         full recount reflects proper legislative concerns that when elections are this close, a winner should

         not be declared when the count is still in any question. In fact, Section § 9-208(4) imposes a new

         legislative presumption that, even when there is no evidence of errors or irregularities, a margin of

         0.5% or less will be reason alone to trigger a recount. But just because Section § 9-208(4) was not

         yet in force, that does not mean that the Court should proceed to certification under the

         circumstances. To the contrary, and under the law as applicable to the election at issue, where, as

         here, there is substantial evidence of deeply concerning errors and irregularities, any number of

         which “creates a substantial possibility” that the outcome of the election could change as a result

         of a hand audit, the Court has the power and obligation to order a hand audit under the mechanism

         set forth in Section § 16-113(2).




                                                          8


                                                      9 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                                INDEX NO. EFC-2020-1376
NYSCEF DOC. NO. Case
                199 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page 10 of NYSCEF:
                                                                    RECEIVED  12      02/01/2021




                In this case, there is reason to believe that voting tabulation machines misread hundreds if

         not thousands of valid votes as undervotes, (supra at 4), and that these tabulation machine errors

         disproportionately affected Brindisi, (id.). In addition, Oswego County admitted in a sworn

         statement to this Court that its tabulation machines were not tested and calibrated in the days

         leading up to the November 3, 2020 General Election as required by state law and necessary to

         ensure that the counts generated by tabulation machines are accurate. (See supra at 5; NYSCEF

         Doc No. 104).

                The evidence induced in the many hearings held before this Court further establishes that

         the Boards of Elections—particularly Oneida County—have failed to comply with mandates of

         the New York State Election Law in administering the election for this congressional district.

         There have been an alarming number of errors discovered in the canvassing of ballots and

         recording of registrants. (see generally NYSCEF Doc No. 110; NYSCEF Doc No. 187). The

         totality of these errors corrupts the ability for the Respondent County Boards to certify this election

         absent a robust manual audit up to and including “manual counts” of all records as authorized by

         N.Y. Comp. Codes R. & Regs., tit. 9, § 6210.18. These material discrepancies cannot be resolved

         unless this Court stays any certification of the election based on the count conducted to date and

         orders a manual audit. This is what is properly contemplated by Section § 16-113(2), and the Court

         should not hesitate to promptly exercise its power to ensure that the will of the voters is correctly

         reflected in the final results of the election, once these myriad errors and irregularities are

         corrected.

         B.     The Court Should Stay its Order Directing the Certification of Uncertain Results
                Pending the Outcome of a Hand Audit and the Resolution Appeals from its Order.

                Given the above evidence of material discrepancies in vote tallies that potentially affect

         hundreds of ballots, and the hundreds of ballots preserved for this Court’s review and review by

                                                           9


                                                       10 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                                 INDEX NO. EFC-2020-1376
NYSCEF DOC. NO. Case
                199 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page 11 of NYSCEF:
                                                                    RECEIVED  12      02/01/2021




         appellate courts, the portion of the Court’s order directing County Boards to certify election results

         should be stayed until a hand audit can be conducted and appeals resolved. (See NYSCEF Doc

         No. 187 at 17). A stay of certification is particularly appropriate given that Section 16-113 and

         Article 9 of the Election Law contemplate that a manual audit will ordinarily take place after the

         apparent results are known (i.e., after the votes are tallied on a machine) but prior to certification

         of an election: the statute directs the court to examine whether the “winner of the election as

         reflected in the voting machine or system tally could change” as a result of the audit. N.Y. Elec.

         Law § 16-113 (emphasis added). Indeed, it would make little sense to permit a county to certify

         election results while simultaneously manually auditing those results precisely because anomalies

         call into question the accuracy of the results. Furthermore, allowing the counties to certify the

         apparent results in light of these abundant discrepancies without first conducting a robust and

         thorough manual audit, particularly as the discrepancies appear to disproportionately affect and

         undercount votes for Brindisi (see supra at 4), would be extremely prejudicial to Brindisi.

                Staying the Court’s order directing the counties to certify results is also independently

         justified by the pendency of appeals, whose resolution could also alter the outcome of the election.

         Indeed, the Court was thrust into the difficult position of resolving questions of statutory

         interpretation of first impression, as well as applying statutes and judicial precedents to unique and

         unprecedented circumstances in a pandemic election. The parties’ appeals from these questions

         are far from meritless, and there exists at least a fair possibility that appellate courts could reach a

         different resolution on the Court’s orders affecting hundreds of ballots. (See, e.g., NYSCEF Doc

         No. 187 at 11 (noting “harsh result” of application of statutory provisions to novel factual

         situation); id. at 6 (noting absence of judicial interpretation of legislative amendments to statutory

         provisions); Navy Yard Hous. Dev. Fund, Inc. v Carr, 2002 NY Slip Op 50203(U) [Civ Ct May



                                                           10


                                                       11 of 12
FILED: OSWEGO COUNTY CLERK 02/01/2021 12:27 PM                                             INDEX NO. EFC-2020-1376
NYSCEF DOC. NO. Case
                199 1:20-cv-12080-MLW Document 33-2 Filed 02/09/21 Page 12 of NYSCEF:
                                                                    RECEIVED  12      02/01/2021




         23, 2002] (considering presumptive merits of appeal in application for stay and rejecting stay

         application on grounds that moving party failed to support purportedly meritorious defense with

         affirmative facts)). When an appellate court’s resolution of appeals could alter the outcome of the

         election, certification prior to the resolution of those appeals distorts public perception of the

         election’s outcome and risks undermining public confidence in the process.



         Dated: February 1, 2020

                                                      /s/ Henry J. Brewster
                                                       Henry J. Brewster

                                                       PERKINS COIE LLP
                                                       Marc E. Elias (admitted pro hac vice)
                                                       Bruce V. Spiva (admitted pro hac vice)
                                                       Henry J. Brewster (NY Bar No. 5355201)
                                                       Shanna Reulbach (admitted pro hac vice)
                                                       Alexander G. Tischenko (admitted pro hac vice)
                                                       Alexi M. Velez (admitted pro hac vice)
                                                       700 Thirteenth St., N.W., Suite 800
                                                       Washington, D.C. 20005-3960
                                                       Telephone: (202) 654-6200
                                                       Facsimile: (202) 654-6211
                                                       MElias@perkinscoie.com
                                                       BSpiva@perkinscoie.com
                                                       HBrewster@perkinscoie.com
                                                       SReulbach@perkinscoie.com
                                                       ATischenko@perkinscoie.com
                                                       AVelez@perkinscoie.com


                                                       Attorneys for Respondent Brindisi




                                                         11


                                                     12 of 12
